In its opinion filed February 2, 1933, the Court affirmed the judgment on condition that a remittitur be entered by defendant in error.
The practice of affirming judgments on conditions of remittitur originated in this State at an early date. See Simpson v. Daniels, 16 Fla. 677; Mclean v. Spratt, 20 Fla. 515; Gunning v. Heron, 25 Fla. 846, 6 Sou. Rep. 855; Savannah F.  W. R. Co. v. Davis, 25 Fla. 917, 7 Sou. Rep. 29. The theory on which remittiturs are allowed is that by so doing the appellate Court does not substitute its own judgment for that of the jury, but simply indicates by its decision that it would not sustain, on the record before it, a judgment for a greater sum than the amount it indicates might be upheld under the law, in which event the prevailing plaintiff in the Court below is given the option to either take the amount indicated as the maximum, or suffer a new trial in order to have the damages more clearly determined before another jury. Florida Ry.  Nav. Co. v. Webster, 25 Fla. 394, 5 Sou. Rep. 714.
In cases where some legal liability is shown by the record brought here on writ of error, but it is plainly apparent from that same record that under no circumstances could the Court justifiably under the law uphold the amount of damages allowed by the jury in that particular case, without better or additional proof on a new trial, which better or additional proof may, or may not, be available to be offered by the plaintiff, should a new trial be had, the practice here is in general to affirm the judgment as to the liability shown, and permit a voluntary remittitur by the prevailing party to purge the judgment of obviously excessive damages, provided the plaintiff wishes to pursue that course, instead of suffering a new trial to fix an amount of damages that would be supported by the record. This carries out the constitutional mandate to the Courts *Page 714 
to administer justice speedily and without delay, by permitting cases to be concluded promptly without waiting for a new trial if prevailing plaintiff below is willing to accept what the Court indicates is the maximum amount of damages he can recover without submitting to a new trial and offering better or additional proof on the subject of his damages.
There is, however, an exception to the rule that where liability is shown but the damages not fully proved that the judgment will be affirmed on condition of remittitur. This exception is illustrated by such cases as Carlton v. Vaux,102 Fla. 708, 136 Sou. Rep. 708, where it appeared that the evidence was so lacking in essential particulars that were reasonably appropriate for an estimate of the damages, that the Court could not determine with satisfactory certainty what would have been a proper remittitur. In such cases, which constitute an exception to that general rule, a new trial is ordered without privilege of remittitur.
In this case there were several trials, all of which resulted in favor of the plaintiff below. All the evidence has already been offered that may reasonably be expected to be produced. The court could not justifiably sustain the verdict for the entire amount of damages recovered. Yet after several successful jury trials it could not be said that liability had not been shown by plaintiff for some recovery as against defendant's defense.
In the opinion of this Court filed February 2, 1933, it was held that if the plaintiff below should, within ten days from the filing of the mandate of this Court in the Court below, enter a remittitur for one thousand dollars of the "principal amount awarded," as of the date the judgment, and also one-third of the amount allowed as attorney's fees, the judgment stand affirmed.
The "principal amount awarded" which was intended to be referred to, was the principal amount of three thousand *Page 715 
dollars named in the verdict. To put it another way, this Court has held that if plaintiff below will enter a remittitur, so as to reduce the recovery, as of July 16, 1930, to the principal sum of $2,000.00 with interest thereon from September 13, 1923, at 8% per annum, and $500.00 attorney's fees, the judgment will be permitted to stand, as of July 16, 1930, for the aggregate of the amounts just stated, which represent a deduction from the original amounts "awarded" by the verdict, of one third of the principal sums stated in the verdict. The opinion of February 2, 1933, as just explained, is therefore adhered to and a further re-hearing will be denied.
Where it plainly appears that damages awarded are excessive, when the evidence in the record is viewed as a whole, but it further appears that plaintiff has several times prevailed in several previous jury trials of the issues involved in the whole case, the Supreme Court, in order to permit the litigation to be concluded without unduly prolonging the case by a re-trial directed almost wholly to the question of damages, may permit a remittitur to be entered by plaintiff in order to avoid another new trial, although it would be warranted in absolutely and unconditionally reversing the judgment for a new trial in accordance with the exception to the general rule heretofore referred to.
Re-hearing denied.
DAVIS, C.J. AND WHITFIELD, BROWN AND BUFORD, J.J., concur.